178 F.2d 663
Marie ROBERTSv.UNITED STATES of America et al.
No. 3898.
United States Court of Appeals Tenth Circuit.
November 9, 1949.

Appeal from the United States District Court for the District of Kansas.
Fred M. Roberts and Lawrence E. Goldman, Kansas City, Missouri, for appellant.
Lester Luther, United States Attorney, V. J. Bowersock, Assistant United States Attorney, Topeka, Kan., Harry W. Colmery, Peter F. Caldwell, Topeka, Kan., Morris Dubiner, Kansas City, Mo., Benson & Miller, Kansas City, Kan., Temmey & Luby, Huron, South Dakota, and David H. Fisher, Topeka, Kan., for appellees.
Before PHILLIPS, Chief Judge, and BRATTON and PICKETT, Circuit judges.
PER CURIAM.


1
Appeal dismissed November 9, 1949, pursuant to stipulation.